DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 9-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015206843 to Matsushita in view of JP 2013201539 to Umezawa.


      Regarding claim 1, Matsushita discloses a color verification apparatus comprising a hardware processor (paragraph 18-24, 57, 79-81; PC includes processor and image forming apparatus 10 performs color correction (color verification system)), wherein
      in accordance with a user operation, the hardware processor obtains one or more designated positions, the one or more designated positions being one or more positions at which each of one or more designated colors designated for printing of the image is to be printed (paragraph 59-60, 71-73, 76-77; user specifies color patch position in s1; printer receives print job including patch information for patch and prints patch at position specified based on color patch selected by user in s2), 
      the hardware processor generates a printing file for causing a printer to print a patch of each of the one or more designated colors on a sheet at a position corresponding to each of the obtained one or more designated positions for the designated color (paragraph 59-60, 71-73, 76-77; user specifies color patch position in s1; paragraph 61-64; print job (print file) is generated based on selected color patch and position and patch printed at designated position on sheet based on print job), and
       the hardware processor performs color verification based on a colorimetry value on the printed sheet at the position corresponding to each of the one or more designated positions and a target value for the designated color corresponding to the designated position (paragraph 76, 79, 80-81; printed color patches at position are measured (colorimetry) by sensor at position and measured value is compared with known value (target) for that position patch (verification) to make color correction; verification can be performed at PC (processor)).
      However Matsushita does not disclose in accordance with a user operation, the hardware processor obtains one or more designated positions on an image.
      Umezawa discloses in accordance with a user operation, the hardware processor obtains one or more designated positions on an image (paragraph 40-41, 52;  print position designation button 123 used by user to select patch position on the image in Fig. 11 including CI logo as position for the patches; processor obtains position and prints patches).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Matsushita as taught by Umezawa to provide user designation of color patch on image.
        The motivation to combine the references is to provide user option to put patches at any position on an image making it easier to determine positions for the patch and including displaying of positions that are suggested for patch image as reference (paragraph 40-41, 52).













       Regarding claim 2, Matsushita discloses the color verification apparatus according to claim 1, wherein the hardware processor further generates, as the printing file, a first printing file for causing the printer to print the patch of each of the one or more designated colors on the sheet at the position corresponding to each of the obtained one or more designated positions for the designated color (paragraph 59-60, 71-73, 76-77; user specifies color patch position in s1; paragraph 61-64; print job (print file) is generated based on selected color patch and position and patch printed at designated position on sheet based on print job), and for causing the printer to print a patch of a predetermined color on the sheet (paragraph 44, 60, 62; print unit 13 prints patch of selected color), and
the hardware processor determines a position on the sheet at which the patch of the predetermined color is to be printed, based on the position on the sheet at which the patch of the designated color is to be printed (paragraph 74-77; CPU 21 determines position of patch on the sheet that is printed having patch at position in step s14).

        Regarding claim 3, Matsushita discloses the color verification apparatus according to claim 1, wherein the hardware processor further generates, as the printing file, a second printing file for causing the printer to print the patch of each of the one or more designated colors on the sheet at the position corresponding to each of the obtained one or more designated positions for the designated color (paragraph 59-60, 71-73, 76-77; user specifies color patch position in s1; paragraph 61-64; print job (print file) is generated based on selected color patch and position and patch printed at designated position on sheet based on print job), and for causing the printer to print the image on the sheet (paragraph 44, 60, 62; print unit 13 prints patch of selected color).


        Regarding claim 4, Umezawa discloses the color verification apparatus according to claim 1, wherein the hardware processor further causes a display to present the image, and obtains, as the one or more designated positions, one or more positions operated by a user on the presented image (paragraph 11, 40-41, 52;  print position designation button 123 used by user to select patch position on the image in Fig. 11 including CI logo as position for the patches; processor obtains position and prints patches; display using user IF 17).



 Regarding claim 9, see rejection of claim 1.

 Regarding claim 10, see rejection of claim 2.

 Regarding claim 11, see rejection of clam 3.

 Regarding claim 12, see rejection of claim 4.



     Regarding claim 17, see rejection of claim 1. Further Matsushita discloses a non-transitory computer readable recording medium storing a computer readable program for causing a computer to perform a color verification method comprising (paragraph 24-27; CPU and program in ROM).







Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015206843 to Matsushita in view of JP 2013201539 to UMEZAWA further in view of JP 2020051764 to Matsuzaka.

     Regarding claim 5, Matsushita discloses the color verification apparatus according to claim 1, wherein the color verification includes comparing, a difference between the colorimetry value on the printed sheet at the position corresponding to each of the one or more designated positions and the target value for the designated color corresponding to the designated position (paragraph 81, 89, 98; for color correction difference between measured color patch value and known color value (target) for patch position is determined to see if it exist ). 
However Matsushita does not disclose wherein the color verification includes comparing, with a threshold value by the hardware processor, a difference between the colorimetry value on the printed sheet and the target value for the designated color and
 the hardware processor sets the threshold value based on the user operation.
        Matsuzaka discloses wherein the color verification includes comparing, with a threshold value by the hardware processor, a difference between the colorimetry value on the printed sheet and the target value for the designated color (paragraph 64-67; color difference between measured value and target value is compared with threshold) and
 the hardware processor sets the threshold value based on the user operation (paragraph 68-70; threshold TH can be set (updated) by user operation).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Matsushita as taught by Matsuzaka to provide threshold comparison for color measurement.
        The motivation to combine the references is to provide notification to user regarding accuracy of color measurement via audio and further provide user option to change threshold based on result of measurement and verification process  (paragraph 65-70).


      Regarding claim 13, see rejection of claim 5.




Claim 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015206843 to Matsushita in view of JP 2013201539 to UMEZAWA further in view of JP 2007081684 to Tsuruta.

      Regarding claim 6, Matsushita discloses the colorimetry value at the position corresponding to each of the obtained one or more designated positions (paragraph 59 79-81; measured value for patches at positions). However Matsushita does not disclose the color verification apparatus according to claim 1, wherein the hardware processor causes a display to present the colorimetry value at the position.
       Tsuruta discloses wherein the hardware processor causes a display to present the colorimetry value at the position (paragraph 48, 102-105; when specific patch is pointed by user at position, the colorimetry value is displayed in box 311).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Matsushita as taught by Tsuruta to provide measurement value display.
        The motivation to combine the references is to provide graphical display interface to display measured value and other related information such as identification for any patch selected by user as preview display (paragraph 48, 102-105).





         Regarding claim 7, Umezawa discloses the color verification apparatus according to claim 6, wherein the hardware processor causes the display to present the image and present a color patch on the image at each of the one or more designated positions (paragraph 41-42, 52, 54; Fig 14 shows image displayed on screen having patches at positions designated on image of Fig. 11 ), and Tsuruta discloses the color patch representing the colorimetry value at the position corresponding to the designated position ( paragraph 48, 102-105; when specific patch is pointed by user at position, the colorimetry value is displayed in box 311 at the position).



       Regarding claim 14, see rejection of claim 6. 

       Regarding claim 15, see rejection of claim 7.









Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015206843 to Matsushita in view of JP 2013201539 to Umezawa further in view of US Patent 6804025 to Ueda.

       Regarding claim 8, Matsushita discloses the color verification apparatus according to claim 1, wherein the hardware processor further generates, as the printing file, a third printing file for causing the printer to print the patch of each of the one or more designated colors on the sheet at the position corresponding to each of the one or more designated positions (paragraph 59-60, 71-73, 76-77; user specifies color patch position in s1; paragraph 61-64; print job (print file) is generated based on selected color patch and position and patch printed at designated position on sheet based on print job).
However Matsushita does not disclose printing file for causing the printer to print an identifier in proximity to the patch printed at the position, the identifier identifying the position.
       Ueda discloses printing file for causing the printer to print an identifier in proximity to the patch printed at the position, the identifier identifying the position (column 12, line 37-42; print data (print file) for patch; column 23, line 45-66; identifier for each patch printed next to patches; identifier associated with position of patch).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Matsushita as taught by Ueda to provide patch ID printing.
        The motivation to combine the references is to provide colorimeter list based on patch number and position information to facilitate the printer in printing the color patches (column 23, lines 55-65; column 24, lines 1-2).





        Regarding claim 16, see rejection of claim 8. 











Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090034836 to Shinchi discloses patch data processing (see Abstract).
US 20180111385 to Shimomukai discloses printer.
US 20140168711 to Nakano discloses copy protection pattern (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

05/20/2022